Exhibit 10.6

 

SYSOREX GLOBAL HOLDINGS CORP.

 

AMENDED AND RESTATED

2011 EMPLOYEE STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE

 

Sysorex Global Holdings Corp., a Nevada corporation, (the “Company”), pursuant
to the Sysorex Global Holdings Corp. 2011 Amended and Restated Employee Stock
Incentive Plan, as amended from time to time (the “Plan”), hereby grants to the
individual listed below (the “Participant”), in consideration of the mutual
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the number of shares
of the Company’s Common Stock set forth below (the “Shares”). This Restricted
Stock award is subject to all of the terms and conditions as set forth herein
and in the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) (including without limitation the restrictions on
the Shares set forth in Section 2.2 of the Restricted Stock Agreement (the
“Restrictions”)) and the Plan, each of which is incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Award Grant Notice (the
“Grant Notice”) and the Restricted Stock Agreement.

 

Participant: ____________________

 

Grant Date: ____________, 2014

 

Total Number of Shares of Restricted Stock: 5,000 Shares

 

Vesting Commencement Date: _______________, 2014

 

Vesting Schedule: Fully vested

 

 

 

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Agreement and this Grant Notice. The Participant has reviewed the Restricted
Stock Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, this Grant Notice and/or the Restricted Stock
Agreement. In addition, by signing below, the Participant also agrees that the
Company or any affiliate of the Company, in its sole discretion, may satisfy any
withholding obligations in accordance with Section 2.2(c) of the Restricted
Stock Agreement by (i) withholding shares of Common Stock otherwise issuable to
the Participant upon vesting of the shares of Restricted Stock, (ii) instructing
a broker on the Participant’s behalf to sell shares of Common Stock otherwise
issuable to the Participant upon vesting of the shares of Restricted Stock and
remit the proceeds of such sale to the Company, or (iii) using any other method
permitted by Section 2.2(c) of the Restricted Stock Agreement or the Plan. If
the Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit B.

 

  SYSOREX GLOBAL HOLDINGS CORP.       By:     PARTICIPANT                
(Signature)                 (Print name)                 (Address)

 

2

 

 



EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached,
Sysorex Global Holdings Corp., a Nevada corporation (the “Company”) has granted
to the Participant the number of shares of Restricted Stock (the “Shares”) under
the Sysorex Global Holdings Corp. 2011 Amended and Restated Employee Stock
Incentive Plan, as amended from time to time (the “Plan”), as set forth in the
Grant Notice. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1 Incorporation of Terms of Plan. The Award (as defined below) is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II.

 

AWARD OF RESTRICTED STOCK

 

2.1 Award of Restricted Stock.

 

(a) Award. Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Restricted Stock (the “Award”) under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
the Company’s affiliates, and for other good and valuable consideration which
the Committee has determined exceeds the aggregate par value of the Common Stock
subject to the Award as of the Grant Date. The number of Shares subject to the
Award is set forth in the Grant Notice. The Participant is an Employee, Director
or Consultant of the Company or one of the Company’s affiliates.

 

(b) Book Entry Form; Certificates. At the sole discretion of the Committee, the
Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(b) and (d) hereof, the
Company shall remove such notations on any such vested Shares in accordance with
Section 2.1(e) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.

 

3

 

 

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or have been removed and the Shares have thereby become vested
or the Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the
Administrator):

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Sysorex Global Holdings Corp. Employee Stock Incentive Plan and a Restricted
Stock Agreement. Copies of such Plan and Agreement are on file at the offices of
Sysorex Global Holdings Corp., 3375 Scott Blvd., Suite 440, Santa Clara, CA
95054.”

 

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions lapse or shall have been
removed; in such event, the Participant shall not retain physical custody of any
certificates representing unvested Shares issued to him or her. The Participant,
by acceptance of the Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as the Participant’s
attorney(s)-in-fact to effect any transfer of unvested forfeited Shares (or
Shares otherwise reacquired by the Company hereunder) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such documents as
the Company or such representatives deem necessary or advisable in connection
with any such transfer.

 

(e) Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 12 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.

 

2.2 Restrictions.

 

(a) Forfeiture. Notwithstanding any contrary provision of this Agreement, upon
the Participant’s Termination of Employment for any or no reason, any portion of
the Award (and the Shares subject thereto) which has not vested prior to or in
connection with such Termination of Employment (after taking into consideration
any accelerated vesting and lapsing of Restrictions, if any, which may occur in
connection with such Termination of Employment) shall thereupon be forfeited
immediately and without any further action by the Company or the Participant,
and the Participant shall have no further right or interest in or with respect
to such Shares or such portion of the Award. For purposes of this Agreement,
“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 3.2 hereof and the exposure to forfeiture set forth in this Section
2.2(a).

 

4

 

 

(b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a) above, the
Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth in the Grant Notice (rounding down to the nearest whole
Share, except in the case of the final vesting event). In addition, the Company
and the Participant acknowledge that the vesting of the Award and lapsing of
Restrictions may be subject to acceleration under certain circumstances in
accordance with the Participant’s director services agreement with the Company
dated as of October __, 2014. In addition, if a Change of Control occurs and the
Participant remains an Employee, Director or Consultant at least until
immediately prior to the Change of Control, then the Award shall vest in full
and Restrictions thereon shall lapse immediately prior to the occurrence of such
Change of Control.

 

(c) Tax Withholding. The Company or the Company’s affiliates shall be entitled
to require a cash payment (or to elect, such other form of payment determined in
accordance with Section 12 of the Plan) by or on behalf of the Participant
and/or to deduct from other compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld with respect to the
grant or vesting of the Award or the lapse of the Restrictions hereunder. In
satisfaction of the foregoing requirement with respect to the grant or vesting
of the Award or the lapse of the Restrictions hereunder, unless otherwise
determined by the Company, the Company or the Company’s affiliates shall
withhold Shares otherwise issuable under the Award having a fair market value
equal to the sums required to be withheld by federal, state and/or local tax
law. The number of Shares which shall be so withheld in order to satisfy such
federal, state and/or local withholding tax liabilities shall be limited to the
number of shares which have a fair market value on the date of withholding equal
to the aggregate amount of such liabilities based on the minimum applicable
federal, state and/or local tax withholding rates. Notwithstanding any other
provision of this Agreement (including without limitation Section 2.1(b)
hereof), the Company shall not be obligated to deliver any new certificate
representing Shares to the Participant or the Participant’s legal representative
or to enter any such Shares in book entry form unless and until the Participant
or the Participant’s legal representative, as applicable, shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant resulting from the grant or
vesting of the Award or the issuance of Shares hereunder.

 

(d) Conditions to Delivery of Shares. Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market. Such Shares
shall be fully paid and nonassessable. Notwithstanding the foregoing, the
issuance of such Shares shall not be delayed if and to the extent that such
delay would result in a violation of Section 409A of the Code. In the event that
the Company delays the issuance of such Shares because it reasonably determines
that the issuance of such Shares will violate Section 16 of the Plan, such
issuance shall be made at the earliest date at which the Company reasonably
determines that issuing such Shares will not cause such violation, as required
by Treasury Regulation Section 1.409A-2(b)(7)(ii).

 

5

 

 

2.3 Consideration to the Company. In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any affiliate of the Company.

 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1 Section 83(b) Election. If the Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

 

3.2 Restricted Stock Not Transferable. Until the Restrictions hereunder lapse or
expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares received by holders thereof with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 6.3(B) of the Plan.

 

3.3 Rights as Stockholder. Except as otherwise provided herein and in Sections
6.3(A), 6.3(B) and 6.3(C) of the Plan, upon the Grant Date, the Participant
shall have all the rights of a stockholder of the Company with respect to the
Shares, subject to the Restrictions, including, without limitation, voting
rights and rights to receive any cash or stock dividends, in respect of the
Shares subject to the Award and deliverable hereunder.

 

3.4 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any of the Company’s
affiliates or shall interfere with or restrict in any way the rights of the
Company and the Company’s affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an affiliate of
the Company and the Participant.

 

3.5 Governing Law. The laws of the State of Nevada shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

3.6 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and any and all applicable state and federal
law (collectively, “Applicable Law”). Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Award is granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

6

 

 

3.7 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board of Directors of the Company or an affiliate of the Company (if the
affiliate, rather than the Company, is a party to the Agreement); provided,
however, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Award in any material way without the prior written consent of the
Participant.

 

3.8 Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.

 

3.9 Successors and Assigns. The Company or any affiliate of the Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company and its affiliates. Subject to the restrictions on transfer set
forth in Section 3.2 hereof, this Agreement shall be binding upon the
Participant and his or her heirs, executors, administrators, successors and
assigns.

 

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

3.11 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and affiliates of the Company and the Participant with respect to the subject
matter hereof.

 

3.12 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and affiliates of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Shares issuable
hereunder.

 



7

 

 

 



  SYSOREX GLOBAL HOLDINGS CORP.       By:     PARTICIPANT                
(Signature)                 (Print name)                 (Address)

 

8

 





 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE

 

I,                        , spouse of                            , have read and
approve the Restricted Stock Award Grant Notice (the “Grant Notice”) to which
this Consent of Spouse is attached and the Restricted Stock Award Agreement (the
“Agreement”) attached to the Grant Notice. In consideration of issuing to my
spouse the shares of the common stock of Sysorex Global Holdings Corp. set forth
in the Grant Notice, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of Sysorex Global Holdings Corp.
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

  

Dated:

 

      Signature of Spouse    



 

 

9

 



 



